McMurray, Presiding Judge.
On direct appeal, this Court affirmed defendant’s conviction for making harassing telephone calls to his former wife but set aside his conviction for criminal attempt to commit aggravated stalking against the same victim, based on the same conduct. Rooks v. State, 217 Ga. App. 643 (458 SE2d 667). The Supreme Court of Georgia granted certiorari and held that the crime of attempt to commit aggravated stalking was not a legal impossibility and that the evidence adduced below was sufficient to authorize defendant’s conviction. State v. Rooks, 266 Ga. 528, 529 (2, 3) (468 SE2d 354). Accordingly, our original judgment is vacated and the judgment of the Supreme Court is made the judgment of this Court. The judgment of the trial court is affirmed.

Judgment affirmed.


Andrews and Blackburn, JJ, concur.